Name: 82/343/EEC: Commission Decision of 7 May 1982 authorizing the Kingdom of Belgium to permit temporarily the marketing of wheat seed not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-03

 Avis juridique important|31982D034382/343/EEC: Commission Decision of 7 May 1982 authorizing the Kingdom of Belgium to permit temporarily the marketing of wheat seed not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 153 , 03/06/1982 P. 0034 - 0034*****COMMISSION DECISION of 7 May 1982 authorizing the Kingdom of Belgium to permit temporarily the marketing of wheat seed not satisfying the requirements of Council Directive 66/402/EEC (82/343/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 81/561/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by the Kingdom of Belgium, Whereas in Belgium the production of wheat seed satisfying the requirements of Directive 66/402/EEC has been insufficient in 1981 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the Kingdom of Belgium should therefore be authorized to permit, for a period expiring on 30 April 1982, the marketing of seed of the abovementioned species of the category 'certified seed' of varieties included neither in the common catalogue of varieties of agricultural plant species nor in the Member States' national catalogues of varieties, or of the category 'commercial seed'; Whereas, moreover, other Member States, which are able to supply Belgium with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed provided that it is intended for Belgium; Whereas the Standing Committee on seeds and Propagating Material for Agriculture, Horticulture and Forestry has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium is hereby authorized to permit, for a period expiring on 30 April 1982, the marketing in its territory of a maximum of 1 500 tonnes of wheat seed (Triticum aestivum L. emend. Fiori et Paol.) of the category 'certified seed' of varieties included neither in the common catalogue of varieties of agricultural plant species nor in the national catalogues of varieties of Member States or of the category of 'commercial seed'. The official label shall state: 'Intended exclusively for Belgium'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a maximum of 1 500 tonnes of wheat seed, provided that it is intended exclusively for Belgium. The official label shall state: 'Intended exclusively for Belgium'. Article 3 Member States shal notify the Commission before 31 August 1982 of the quantities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at BrussÃ ©ls, 7 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 203, 23. 7. 1981, p. 52.